—Appeal by the defendant from a judgment of the County Court, Dutchess County *426(Dolan, J.), rendered March 11, 1997, convicting him of burglary in the second degree, grand larceny in the fourth degree (two counts), forgery in the second degree (two counts), and criminal possession of stolen property in the fourth degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly determined that there was probable cause for his arrest (see, People v Rogers, 245 AD2d 395; People v Rosa, 199 AD2d 433, 434; People v King, 184 AD2d 660). The witnesses provided the police with a detailed description of the individual who had just attempted to use a credit card believed to be stolen from burglarized premises as well as the exact location where the individual could be found. Moreover, the defendant could have been armed with a handgun stolen from the burglarized premises. Under these circumstances, the hearing court’s conclusion that the officers possessed probable cause to arrest the defendant, who was found in the location stated by the witnesses and matched the detailed description, is amply supported by the record (see, People v Rogers, supra; People v King, supra; People v Blount, 143 AD2d 924, 925).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. O’Brien, J. P., Joy, Krausman and Goldstein, JJ., concur.